DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a tray assembly, classified in B24B 55/06 (CPC) and  
451/283(USPC).
 Claims 11-14, drawn to a method of cleaning of a tray assembly of a CMP system, classified in 134/10 (CPC) and H01L 21/02068  (USPC).
Claims 15-20, drawn to a CMP system, classified in H01L 21/3212 (CPC) and 156/345.12(USPC).
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require that the first and second joint parts be reversibly attached or that the second tray include a collection region.  The subcombination has separate utility such as tray for use in a chemical (liquid blasting) or mechanical polisher (abrading/sanding) not CMP.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method could be performed with an apparatus where the first and second joints parts are not reversibly attached.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case In this case the method could be performed with an apparatus where the first and second joints parts are not reversibly attached or does not have a collection region.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In the case of comparing inventions I and II and II and III. There is a difference in how apparatus and method claims are searched and considered. Namely, apparatus claims entail the structure of the apparatus while the method claims entail the process steps and are thus examined in separate classes and subclasses. In the case of the subcombination/combination the claimed subcombination (tray) has a plethora of different uses and is not limited to a CMP system while the tray is not required to have all the structure claimed in the combination such as the center tray with arms. The burden of maintaining inventions I and III together without a restriction would be burdensome to the examiner in that the physical structures and placement within a specific manufacturing system entails more search areas and consideration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Hyun Kyu Lee on August 23, 2022 a provisional election was made with traverse to prosecute the invention of a tray assembly, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4  and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (US 8,795,032).
Regarding claims 1 and 10:	
The prior art of Miyazaki et al teach teaches a substrate process method and apparatus where  see Fig. 25 where the carrier head 31A of CMP device is coupled with trays 140. See the U-shaped trays 122a,b -126a,b,140 of Miyazaki et al in Figs. 15, 18, 19, 20B, 21, 23, 26, and 27.
The prior art of Miyazaki et al teaches that the first and second joint parts (e.g. 402a, 402b)are reversibly attached (interpreted as the joint parts can be attached and unattached) to each other and that a plurality of first fasteners are used as claimed by magnets. Miyzaki et al further teaches magnetic coupling in Fig. 38B see where first and second magnets 481, 482, and 483 are provided see also col. 38 line 21 – col. 39 line 32.  According to col. 39 lines 18-32 the magnets of Miyazaki function as holding mechanisms (fasteners). See the collection region  in Fig. 22A,B with the spacing between the top and bottom plates of the trays.

Regarding claim 2:	See the U-shaped trays 122a,b -126a,b, and 140 of Miyazaki et al in Figs. 15, 18, 19, 20B, 21, 23, 26, and 27.

Regarding claims 3 and 4: Miyzaki et al further teaches magnetic coupling in Fig. 36B, 38B see where first and second magnets 481, 482, and 483 are provided see also col. 38 line 21 – col. 39 line 32.  According to col. 39 lines 18-32 the magnets of Miyzaki function as holding mechanisms (fasteners).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 8,795,032)  in view of Strother (US 6,358,116).
Regarding claims 5 and 9: Note the prior art of Miyazaki et al teaches sensors (wafer measuring device 149 and controller 5 which includes a sensor circuit board) see Fig. 23-25. See screws/fasteners are provided on the sensors 149 of Miyazaki et al.
The prior art of Miyazaki et al fails to teach a sensor circuit board and sensor that are located as recited in the present invention. 
The prior art of Strother teaches a thrown wafer failsafe system where a sensor 33 is provided on the wafer carrier 18. According to col. 3 lines 13-20 the sensor detects the position of the wafer to determine if it is in a thrown wafer position. The prior art of Strother also teach an alarm 54, a main controller 50 that comprises a sensor circuit board see col. 3 lines 13-51. See also Strother col. 4 lines 44-56. Strother illustrates an alternative location of the sensors than the teaching of Miyazaki et al. The motivation to modify the method of Miyazaki et al with the teachings of Strother to provide a sensor and sensor circuit board as located near the top ring and on the tray (transfer device) are that these elements will ensure that position of the wafer can be determined and corrected to ensure that the wafer underneath the carrier despite sideways or lateral dislodging forces will be retained.  Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Miyazaki et al with the teachings a of Strother to provide a sensor and sensor circuit board as located in order to better ascertain the wafer location.

Regarding claim 6:	See the U-shaped trays 140 of Miyazaki et al in Figs. 15, 18, 19, 20B, 21, 23, 26, and 27.

Regarding claims 7 and 8:	See Miyazaki et al in Figs. 15, 18, 19, 20B, 21, 23, 26, and 27.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yajima et al (US 5,827,110) teaches a polishing facility with sensors 12 and 33.

CN 1653211 teaches a piezoelectric sensor see the abstract.

Hyobu Y (JP 2007-314210) teaches magnetic coupling 14A.

Chen (US 8,801,506) teaches a dust collection hood (tray 32)for polishing machine tools where a fastener 322 is used to couple the tray to the polishing tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716